Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159510(54)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
  159511                                                                                              Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  SKANSKA USA BUILDING, INC.,                                                                                          Justices
           Plaintiff-Appellant,
                                                                   SC: 159510, 159511
  v                                                                COA: 340871, 341589
                                                                   Midland CC: 13-009864-CK
  M.A.P. MECHANICAL CONTRACTORS, INC.,
  AMERISURE INSURANCE COMPANY, and
  AMERISURE MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellees.
  ___________________________________/

        On order of the Chief Justice, the joint motion of Turner Construction Company and
  Gilbane Building Company to file a brief amicus curiae is GRANTED. The amicus brief
  submitted on June 20, 2019, accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 28, 2019

                                                                              Clerk